UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7169


FRANK GAINEY, a/k/a Farrakhan Bey,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS; DAVID MILLIS,

                     Respondents - Appellees.




Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02147-D)


Submitted: December 30, 2019                                      Decided: January 9, 2020


Before KEENAN, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Gainey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank Gainey seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2018) petition for failure to exhaust state remedies. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability.         See

28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565
U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Before presenting a claim in federal court, a § 2254 petitioner must exhaust all

available state court remedies. 28 U.S.C. § 2254(b)(1); Gordon v. Braxton, 780 F.3d 196,

200 (4th Cir. 2015). “A habeas petitioner meets the exhaustion requirement by fairly

presenting his claim in each appropriate state court, thereby alerting that court to the federal

nature of the claim.” Id. at 201 (alterations and internal quotation marks omitted). “To

satisfy his burden, the petitioner must show that both the operative facts and the controlling

legal principles were presented to the state court.” Id. (alterations and internal quotation

marks omitted). The habeas petitioner bears the burden of proving exhaustion. Breard v.

Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

                                               2
       Limiting our review of the record to the issues raised in Gainey’s informal brief, we

conclude that Gainey has not made the requisite showing. See 4th Cir. Rule 34(b); Jackson

v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Gainey appears to argue that he filed a motion for appropriate relief in state court,

but that court has repeatedly delayed or rescheduled any hearing on that motion. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (recognizing that courts must construe pro se

documents liberally). As such, he does not appear to argue (1) that the lower state court

has issued a final ruling on that motion, (2) that he has attempted to appeal that court’s

decision by petitioning for a writ of certiorari, or (3) that his claim should be considered

exhausted without such appeal. Therefore, Gainey has failed to establish that the district

court’s dispositive procedural ruling is debatable or wrong.

       Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                               3